      Case 1:19-cv-07642-RA-RWL Document 190 Filed 12/16/20 Page 1 of 5
      Case 1:19-cv-07642-RA-RWL Document 189-1 Filed 12/15/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


PEARSON EDUCATION, INC.; MCGRAW-HILL
GLOBAL EDUCATION HOLDINGS, LLC;
CENGAGE LEARNING, INC.; BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP,
LLC; AND ELSEVIER INC.,

               Plaintiffs,                                 Case No. 19-cv-7642-RA
 v.

ABC BOOKS LLC; FIDAA HASHEMI;
LEONARD JOHNSON; ALEC SANDERS; ALEX
LUCKHARDT; BRONISLAV TELITSKIY;
CHALLENGE BOOK STORE PVT. LTD.;
RANJAN KUMAR BEHERA; GEOFFREY
LABOS; GLYNIS LABOS; DESPOT
DESPOTOVIC; LIGHT PULSATIONS LLC;
MAYLOURD ASCRATE; ABDULHADI
YILDIRIM; RODNEY BLANKS; SOARABH
GUPTA; MADHU GUPTA; CHARLES E.
KRACHY; TIMOTHY LENN MORGAN;
JENNIFER MORGAN; JANTANA PAPHALA;
NAZIR YAKUB BELIM; MICHAEL CHARLES
MCKEE; CHRISTOPHER CLAUDE AULT;
HALLIE RUTH MOORE; AND MARC HALAN
BALDINGER,

                       Defendants.


      [PROPOSED] FINAL JUDGMENT AND INJUNCTION AS TO DEFENDANTS
               DESPOT DESPOTOVIC AND LIGHT PULSATIONS

       Plaintiffs Bedford, Freeman & Worth Publishing Group, LLC, Cengage Learning, Inc.,

Elsevier Inc., McGraw Hill LLC (successor in interest to McGraw-Hill Global Education

Holdings, LLC), and Pearson Education, Inc. (collectively, the “Plaintiffs”) filed a complaint

against Despot Despotovic and Light Pulsations LLC (“Defendants”), alleging claims of

infringement pursuant to the Copyright Act, 17 U.S.C. § 101, and trademark counterfeiting

pursuant to the Lanham Act, 15 U.S.C. § 1114. The parties indicate that they have settled this

                                                 14
     Case 1:19-cv-07642-RA-RWL Document 190 Filed 12/16/20 Page 2 of 5
     Case 1:19-cv-07642-RA-RWL Document 189-1 Filed 12/15/20 Page 2 of 5




matter. In connection therewith, the parties have jointly stipulated to entry of this Final

Judgment and Permanent Injunction.

       NOW THEREFORE, it is hereby:

       I.      ORDERED that final judgment is ENTERED for Plaintiffs against Defendants.

               Each party shall bear its own costs and expenses, including its attorney’s fees.

       II.     ORDERED that a permanent injunction is ENTERED in this action as follow:

               Defendants, their officers, agents, servants, employees, and attorneys, their

               personal representatives, heirs, executors, administrators, agents, and assigns, and

               all those in active concert or participation with them who receive actual notice of

               this injunction are enjoined from:

               a. Directly or indirectly infringing any copyrighted work that is owned or

                   exclusively controlled by any of Plaintiffs (“Plaintiffs’ Copyrighted

                   Works”), including any copyrighted work published under any of the

                   imprints identified on Appendix A hereto1;

               b. Directly or indirectly infringing any trademark that is owned or

                   exclusively controlled by any of the Plaintiffs (“Plaintiffs’ Marks”),

                   including such trademarks associated with the Imprints;

               c. Directly or indirectly manufacturing, reproducing, importing, distributing



1
 “Plaintiffs’ Copyrighted Works” means any and all textbooks or other copyrighted works, or
portions thereof, including instructor solutions manuals, instructor resource manuals, or test
banks, whether now in existence or later created, regardless of media type, the copyrights to
which are owned or controlled by any of Plaintiffs or their parents, subsidiaries, affiliates,
predecessors, successors, and assigns, whether published in the United States or abroad.




                                                    15
Case 1:19-cv-07642-RA-RWL Document 190 Filed 12/16/20 Page 3 of 5
Case 1:19-cv-07642-RA-RWL Document 189-1 Filed 12/15/20 Page 3 of 5




           (including returning goods purchased from another), offering for sale,

           and/or selling counterfeit copies of Plaintiffs’ Copyrighted Works and/or

           Plaintiffs’ Marks; and

        d. Knowingly (i.e., with actual knowledge or reason to know) enabling,

           facilitating, permitting, assisting, soliciting, encouraging, or inducing

           others to directly or indirectly infringe, manufacture, reproduce, import,

           distribute, offer for sale, and/or sell counterfeit copies of Plaintiffs’

           Copyrighted Works and/or Plaintiffs’ Marks.

 III.   ORDERED that the following amounts in the accounts listed below shall be

        disbursed to Plaintiffs through their counsel Oppenheim + Zebrak, LLP:


            a) Amazon (A12T2FZ6WW0S4B): $29,000.00

            b) Amazon (A2Z86LZAVS7S0A): $28,000.00

            c) Amazon (AFHHHBZYHV23T): $16,000.00

            d) Bank of America (Account No. ********4296): $7,900.00

            e) Chase (Account No. ******2652): $22,250.00

 IV.    FURTHER ORDERED ORDERED that the Defendants shall pay Plaintiffs,

        through their counsel Oppenheim + Zebrak, LLP, $336,600.00.

 V.     FURTHER ORDERED For avoidance of doubt, and subject to and consistent

        with the terms of this Permanent Injunction, the Preliminary Injunction Order

        currently in place (ECF Doc. 33) regarding a temporary restraint on Defendants’

        account(s) with banks, financial institutions, and credit card or other payment

        processing companies (“Financial Institutions”) is immediately dissolved with

                                          16
Case 1:19-cv-07642-RA-RWL Document 190 Filed 12/16/20 Page 4 of 5
Case 1:19-cv-07642-RA-RWL Document 189-1 Filed 12/15/20 Page 4 of 5




        prejudice as to Despot Despotovic and Light Pulsations only, and Defendants’

        assets in excess of the amounts set forth in paragraph III and held in and/or the

        use of such Financial Institutions shall be exempt from paragraph III of this

        Permanent Injunction.

 VI.    FURTHER ORDERED that the Court retains jurisdiction for the purpose of

        enforcing this Order. Without limiting the foregoing, in the event Plaintiffs

        discover any new storefronts owned or operated by Defendants in violation of any

        of the terms of this Permanent Injunction, Plaintiffs may move the Court for a

        supplemental order as may be appropriate to effectuate the purposes of this

        Permanent Injunction.

 VII.   FURTHER ORDERED that this Order replaces the Court’s Preliminary

        Injunction issued in this matter as to Defendants Despot Despotovic and Light

        Pulsations only.


 SO ORDERED this _______
                  16     day of ______________,
                                  December      2020.




                                               HON. RONNIE ABRAMS
                                               United States District Judge




                                          17
    Case 1:19-cv-07642-RA-RWL Document 190 Filed 12/16/20 Page 5 of 5
    Case 1:19-cv-07642-RA-RWL Document 189-1 Filed 12/15/20 Page 5 of 5




                               Appendix A: Plaintiffs’ Imprints

          Cengage Learning                             Macmillan Learning
Brooks Cole                                Bedford, Freeman & Worth High School
Cengage                                     Publishers
Cengage Learning                           Bedford/St. Martin’s
Course Technology                          BFW
Delmar                                     BFW High School Publishers
Gale                                       Freeman
Heinle                                     Macmillan Learning
Milady                                     W.H. Freeman & Company
National Geographic Learning               Worth
South-Western Educational Publishing       Worth Publishers
Wadsworth
                                          Elsevier
Academic Cell                              Medicine Publishing
Academic Press                             Morgan Kaufmann Publishers
Amirsys                                    Mosby
Butterworth Heinemann                      Newnes
Digital Press                              North Holland
Elsevier                                   Saunders
Gulf Professional Publishing               Urban & Fischer
Hanley & Belfus                            William Andrew
Knovel                                     Woodhead Publishing
Made Simple Books
             McGraw Hill                                      Pearson
Irwin                                      Addison Wesley
Lange                                      Adobe Press
McGraw-Hill                                Allyn & Bacon
McGraw-Hill Education                      Benjamin Cummings
McGraw-Hill Higher Education               Brady
McGraw-Hill Professional                   Cisco Press
McGraw-Hill Ryerson                        Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange               IBM Press
McGraw-Hill/Contemporary                   Longman
McGraw-Hill/Dushkin                        New Riders Press
McGraw-Hill/Irwin                          Peachpit Press
McGraw Hill                                Pearson
NTC/Contemporary                           Pearson Education
Osborne                                    Que Publishing
Schaum’s                                   Sams Publishing




                                               18
